Title: 1760. Novr. 29th. Saturday.
From: Adams, John
To: 


       Read no Law.—An exclusive Property is certainly claimed and enjoyed, by private Persons, in Tombs and Monuments, as well as in Pews. Inhabitants of other Towns, have usually asked Leave of the Select Men, to bury their dead in our burying Place. But I should think the Precinct Assessors, or Parish Committee, had rather the Inspection of our burying Yard. My Father never knew License given nor asked of Town, nor Precinct to sink a Tomb, nor to raise a Monument.
       Suppose my Father, Wife, Child, friend died, and I order the sexton, or on his Refusal my own servant to open any Tomb in our burying Yard, and without further Ceremony deposit the Corps there, can the pretended Proprietor have any Action, or Remedy against me? The Course of the Descent of these Tombs and Pews, when undisposed by Will, is a matter of uncertainty too. Do they descend to the Heirs, as Inheritances in Houses and Lands, or do they go to the Executor or Administrator, as personal Estate?
       There is an Anecdote in the Spectator, of De Wit, the famous dutch Politician. Somebody asked him how he could rid his Hands of that endless Multiplicity and Variety of Business that passed thro them, without Confusion? He answered, “by doing one Thing at once.” When he began Any Thing, he applied his whole Attention to it, till he had finished it.—This Rule should be observed in Law. If any Point is to be examined, every Book should be consulted and every Light should be considered, before you proceed to any other Business or study. If any Book is to be read, no other Book should be taken up to divert or interrupt your Attention till that Book is finished.
       Order, Method, Regularity in Business or Study have excellent Effects both in saving of Time and in bettering and improving Performance. Business done, in order, is done sooner, and better.
      